 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into and effective as of
the 1st day of August, 2005 (“Effective Date”) by and between COMMERCE ENERGY
GROUP, INC., a Delaware corporation on behalf of itself and any and all
subsidiaries (together the “Company”), and STEVEN S. BOSS (“Executive”).
RECITALS
     A. The Company is in the business of providing a range of diversified
energy services (the “Business”).
     B. The Company wishes to employ Executive to serve as its Chief Executive
Officer and to continue to grow and develop the Business.
     C. Executive wishes to be employed by the Company and to serve in such
capacity under the terms and conditions below.
     NOW, THEREFORE, the parties agree as follows:
     1. Position and Duties.
          (a) On August 1, 2005, (“Commencement Date”) Company will employ
Executive to serve as its Chief Executive Officer, reporting to Company’s Board
of Directors (“Board”). As Chief Executive Officer, Executive will be
responsible initially for developing and proposing to the Board a new strategic
business plan and initiative for the Company. Following Board approval, he will
be responsible generally for implementing the strategic plan and related budgets
and proposing revisions as appropriate. Executive is responsible to grow and
develop the Business and generally to perform the duties and responsibilities
customarily expected to be performed by the chief executive officer of a
publicly reporting commercial business entity, and to perform such other duties
and functions as are reasonably required and/or as may be prescribed by the
Board from time to time.
          (b) The location of Executive’s employment will be the Company’s
headquarters offices, but Executive from time to time may be required to travel
to other geographic locations in connection with the performance of his duties.
     2. Standards of Performance. Executive will at all times faithfully,
industriously and to the best of his ability, experience and talents perform all
of the duties required of and from him pursuant to the terms of this Agreement.
Executive will devote his full business energies and abilities and all of his
business time to the performance of his duties hereunder and will not, without
the Company’s prior written consent, render to others any service of any kind
(whether or not for compensation) that, in the Company’s sole but reasonable
judgment, would or might interfere with the full performance of his duties
hereunder. Notwithstanding, Executive is permitted, for a reasonable period
following the Commencement Date, to spend reasonable amounts of time to wrap up
current assignments with his law firm, and continuing thereafter to manage his
personal financial and legal affairs and, with the Company’s consent which will
not

 



--------------------------------------------------------------------------------



 



be unreasonably withheld, to serve on civic, not-for-profit, charitable, or
industry boards and advisory committees, provided that such activities,
individually and collectively, do not materially interfere with the performance
of Executive’s duties hereunder. In no event will executive engage in any
activities that could reasonably create a conflict of interest or the appearance
of a conflict of interest. Executive shall be subject to the Company’s policies,
procedures and approval practices, as generally in effect from time to time.
     3. Term. Executive will be employed for no specific term and until
terminated pursuant to the terms of this Agreement. Except as otherwise provided
in the Agreement, the company and Executive shall each have a right to terminate
this Agreement upon 60 days written notice.
     4. Compensation, Benefits and Policies.
          (a) Base Salary. As an annual base salary (“Base Salary”) for all
services rendered pursuant to this Agreement, Executive will be paid an initial
Base Salary in the gross amount of Four Hundred Twelve Thousand Dollars
($412,000) calculated on an annualized basis, less necessary withholdings and
authorized deductions, and payable pursuant to the Company’s regular payroll
practices at the time. The Base Salary is first subject to review within the
first three months after the end of the fiscal year ending July 31, 2006
(“fiscal 2006”) and, thereafter, subject to periodic review not less frequently
than annually within the first three months after the end of the next successive
fiscal year, and to increase (but not decrease) as approved by the Compensation
Committee of the Board (“Compensation Committee”), or, if the Board desires to
approve increases to the Base Salary, the Board, in the sole discretion of the
Compensation Committee or the Board, as applicable.
          (b) Incentive Bonus Eligibility.
          (i) For fiscal 2006, Executive is eligible for consideration for an
incentive bonus (“Incentive Bonus”) calculated at between 50% and 150% of Base
Salary based on achievement of objectives established by the Compensation
Committee within ninety (90) days of the start of fiscal 2006 (“Targets”), such
Targets to include but not necessarily be limited to financial targets contained
in the Company’s approved budget for fiscal 2006. The Incentive Bonus earned for
achieving the Targets as established will be 50% of the Base Salary (“Target
Bonus”) with eligibility to earn up to 150% of the Base Salary based on
exceeding the Targets. For the avoidance of doubt, the Target Bonus is only
payable if the Targets are achieved.
          (ii) Executive must be employed by the Company as of the last day of
any fiscal year to be eligible for consideration for the Incentive Bonus for
that fiscal year. The Incentive Bonus will be calculated as of the end of each
fiscal year, and payable 90 days thereafter or promptly following the filing of
the Company’s Annual Report on Form 10-K, whichever is later.
          (iii) Incentive Bonus eligibility for the Company’s fiscal year ending
July 31, 2007 and thereafter will be established as part of any overall
executive incentive

-2-



--------------------------------------------------------------------------------



 



compensation plan which Executive will be responsible for designing and
proposing to the Compensation Committee for its consideration.
          (c) Stock Options.
          (i) Term Option. On the Commencement Date, the Company shall grant to
Executive a non-qualified stock option (the “Term Option”) to purchase 300,000
shares of common stock, par value $0.001 per share, of the Company (the “Common
Stock”). The Term Option shall become exercisable as follows: 100,000 shares
shall be immediately vested and fully exercisable on the Commencement Date and
100,000 shares shall become vested and fully exercisable on each of the first
and second anniversaries of the Commencement Date. The exercise price per share
shall be the greater of (A) Fair Market Value (as defined in this Agreement) or
(B) the Cash Value (as defined in this Agreement) of the Common Stock on the
Commencement Date, the date of grant.
          (ii) Definition of Fair Market Value. For purposes of this Agreement,
“Fair Market Value,” as of any date (the “Determination Date”) means: (a) the
closing price of a share of Common Stock on the New York Stock Exchange or the
American Stock Exchange (collectively, the “Exchange”), on the Determination
Date, or, if shares were not traded on the Determination Date, then on the
nearest preceding trading day during which a sale occurred; or (b) if such stock
is not traded on the Exchange but is quoted on The Nasdaq Stock Market or a
successor quotation system, (1) the last sales price (if the stock is then
listed on the Nasdaq National Market) or (2) the mean between the closing
representative bid and asked prices (in all other cases) for the stock on the
Determination Date as reported by The Nasdaq Stock Market or such successor
quotation system; or (c) if such stock is not traded on the Exchange or quoted
on The Nasdaq Stock Market but is otherwise traded in the over-the-counter
market, the mean between the representative bid and asked prices on the
Determination Date; or (d) if subsections (a)-(c) do not apply, the fair market
value established in good faith by the Board.
          (iii) Definition of Cash Value. For purposes of this Agreement, “Cash
Value” as of any date (the “Determination Date”) means the cash value per share
of the Company’s Common Stock on the Determination Date, determined by dividing
(a) the sum of the Company’s cash, restricted cash and deposits by (b) the
number of shares of Common Stock outstanding, in each case as reported in the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q filed with the Securities and Exchange Commission.
          (iv) Option Agreements Controlling. The Term Option shall be evidenced
by a stock option agreement in substantially the same form as attached hereto as
Exhibit A. If a conflict arises between this Agreement and any such option
agreement, the option agreement will govern.
          (d) Restricted Stock Award. On the Commencement Date, the Company
shall grant to Executive a restricted stock award of 200,000 shares of Common
Stock (the “Restricted Shares”). Such Restricted Shares shall be subject to
forfeiture, and shall vest as follows: (i) 50,000 of the restricted shares shall
vest as of the first anniversary of the Commencement

-3-



--------------------------------------------------------------------------------



 



Date; (ii) 50,000 of the restricted shares shall vest based on achievement of
performance targets for fiscal 2006 established by the Compensation Committee
for such purpose within ninety (90) days of the beginning of fiscal 2006;
(iii) 50,000 of the restricted shares shall vest based on achievement of
performance targets for fiscal 2007 established by the Compensation Committee
for such purpose within ninety (90) days of the beginning of fiscal 2007; and
(iv) 50,000 of the restricted shares shall vest based on achievement of
performance targets for fiscal 2008 established by the Compensation Committee
for such purpose within ninety (90) days of the beginning of fiscal 2008. To the
extent that performance targets for any fiscal year include Company achievement
of financial targets, the determination as to whether Restricted Shares have
vested will be determined by reference to the Company’s audited financial
statements for the applicable fiscal year, as set forth in the Company’s annual
report on Form 10-K filed with the Securities and Exchange Commission with
respect to such fiscal year. Executive must be employed as of the first
anniversary of the Commencement Date for 50,0000 Restricted Shares to vest as of
that date, and further must be employed as of the last day of any fiscal year
for Restricted Shares to vest with respect to that fiscal year. The restricted
stock grant shall be evidenced by a restricted stock agreement in the form
attached hereto as Exhibit B. If a conflict arises between this Agreement and
the restricted stock agreement, the restricted stock agreement will govern.
          (e) Paid Time Off and Benefits. Executive will accrue paid time off
for vacation at the rate of four (4) weeks for each year of employment. Except
for emergencies or other unanticipated events, the days selected for Executive’s
vacation must be mutually agreeable to the Company and to Executive. Executive
will accrue paid time off for illness pursuant to the Company’s regular
policies. In addition, Executive is entitled to participate in any plans
regarding benefits of employment, including pension, profit sharing, group
health, disability insurance and other employee welfare benefit plans now
existing or hereafter established to the extent that Executive is eligible under
the terms of such plans and if the other executive officers of the Company
generally are eligible to participate in such plan. The Company may, in its sole
discretion and from time to time, establish additional senior management benefit
plans as it deems them appropriate. Executive understands that any such plans
may be modified or eliminated in the Company’s sole discretion in accordance
with applicable law.
          (f) Reimbursement of Business Expenses. The Company will promptly
reimburse to Executive his reasonable, customary and documented out-of-pocket
business expenses, including cellular telephone expenses, in connection with the
performance of his duties under this Agreement, and in accordance with the
policies and procedures established by the Company.
          (g) Sarbanes-Oxley Act Loan Prohibition. To the extent that any
Company benefit, program, practice, arrangement or this Agreement would or might
otherwise result in Executive’s receipt of an illegal loan (the “Loan”), the
Company shall use commercially reasonable efforts to provide Executive with a
substitute for the Loan that is lawful and of at least equal value to Executive.
If this cannot be done, or if doing so would be significantly more expensive to
the Company than making the Loan, the Company need not make the Loan to
Executive or provide him a substitute for it.

-4-



--------------------------------------------------------------------------------



 



     5. Termination of Employment.
          (a) By Company Without Cause. The Company may terminate Executive’s
employment without Cause (as defined in this Agreement) effective on sixty
(60) days’ written notice. In such event and subject to the other provisions of
this Agreement, Executive will be entitled to:
          (i) continued coverage under the Company’s benefit plans through the
termination date;
          (ii) payment of all earned but unpaid compensation (including accrued
unpaid vacation) through the effective date of termination, payable on or before
the termination date;
          (iii) reimbursement of any monies advanced or incurred by Executive in
connection with his Employment for reasonable and necessary Company-related
business expenses incurred on or before the termination date;
          (iv) payment of the equivalent of the Base Salary he would have earned
over the next 12 months (less necessary withholdings and authorized deductions)
at his then current Base Salary rate (“Severance Payment”), payable in equal
monthly installments over the 12 months following the Termination Date
(“Severance Period”);
          (v) at Executive’s option, reimbursement of insurance premiums payable
to retain his group health coverage as of the Termination Date pursuant to COBRA
for the two (2) months following the Termination Date.
          (vi) The number of outstanding unvested stock options and restricted
stock previously granted to Executive shall vest upon such termination that
would have vested over the twelve (12) month period after such termination as if
Executive remained employed by the Company (“Accelerated Vesting”).
          (b) By Company With Cause. The Company may terminate Executive’s
employment at any time and without prior notice, written or otherwise, for
Cause. As used in this Agreement, “Cause” shall mean any of the following
conduct by Executive: (i) material breach of this Agreement, or of a Company
policy or of a law, rule or regulation applicable to the Company or its
operations; (ii) demonstrated and material neglect of duties, or failure or
refusal to perform the material duties of his position following written notice
from the Board and a reasonable opportunity to cure of not less than 20 days, or
the failure to follow a reasonable and lawful instruction of the Board following
written notice from the Board and an opportunity to cure of at least ten
(10) days; (iii) misconduct, dishonesty, self-dealing, fraud or similar conduct;
or (iv) conviction of a crime or plea of guilty or nolo contendere for other
than a minor traffic offense. In the event of termination for Cause, Executive
will be entitled only to payment of any earned but unpaid compensation (Base
Salary and accrued but unpaid vacation) through the Termination date, which for
purposes of this subparagraph (b) will be the date on which the notice is given.
The Company will have no further obligation to pay any compensation of any kind
(including without limitation any bonus or portion of a bonus that otherwise may
have

-5-



--------------------------------------------------------------------------------



 



become due and payable to Executive with respect to the year in which such
Termination date occurs), or severance payment of any kind nor to make any
payment in lieu of notice.
          (c) Incapacity or Death.
          (i) If Executive becomes unable, due to physical or mental illness or
injury, to perform the essential duties of his position for more than 12 weeks
in any twelve month period during this Agreement with or without reasonable
accommodation (“Incapacity”), the Company has the right to terminate Executive’s
employment on fifteen (15) days’ written notice. In the event of termination for
Incapacity, Executive will be entitled to receive: (A) payment of all earned but
unpaid compensation through the effective date of termination, as specified in
the notice, and (B) whatever benefits to which he may be entitled pursuant to
the Company’s benefit plans; and
          (ii) Executive’s employment pursuant to this Agreement shall be
immediately terminated without notice by the Company upon the death of the
Executive. If Executive should die while actively employed pursuant to this
Agreement, the Company will pay to his estate or designated beneficiaries within
sixty (60) days: (A) payment of all earned but unpaid compensation through the
date of executive’s death and (B) whatever benefits to which he or his estate
may be entitled pursuant to the Company’s benefit plans.
          (d) Resignation for Good Reason. Executive may terminate this
Agreement for Good Reason (as defined in this Agreement) by giving written
notice of such termination, which termination will become effective on the
thirtieth day following receipt. As used in this Agreement, “Good Reason” shall
mean any one of the following, provided that with respect to (A) and (B) herein,
the Company has failed to cure the occurrence within twenty (20) days of
receiving written notice from Executive specifying the event or condition
constituting the Good Reason and the specific reasonable cure requested by
Executive: (A) reduction in Executive’s salary or participation in benefits,
except as part of a general change in compensation plans or benefits for all
similarly situated executives; (B) any failure by the Company to comply with a
material provision of this Agreement; or (C) within 180 days after a Change of
Control (as defined in this Agreement). In the event of resignation for Good
Reason, Executive will be entitled to the benefits set forth in subsection 5(a)
above in the event of termination by the Company without Cause.
               As used in this Agreement, a “Change in Control” shall mean any
of the following events:
          (i) the acquisition by any person (as such term is defined in Section
13(c) or 14(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”)), other than (i) a trustee or other fiduciary holding securities of the
Company under an employee benefit plan of the Company or (ii) an entity in which
the Company directly or indirectly beneficially owns 50% or more of the voting
securities of such entity (an “Affiliate”), of any securities of the Company,
immediately after which such Person has beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of more than fifty percent (50%)
of (i) the outstanding shares of Common Stock or

-6-



--------------------------------------------------------------------------------



 



(ii) the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors;
          (ii) the Company is a party to a merger or consolidation with a person
other than an Affiliate which results in the holders of voting securities of the
Company outstanding immediately before such merger or consolidation failing to
continue to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) more than 50% of the combined voting
power of the then outstanding voting securities of the corporation resulting
from such merger or consolidation; or
          (iii) all or substantially all of the assets of the Company are, in
any transaction or series of transactions, sold or otherwise disposed of (other
than to an Affiliate);
provided, however, that in no event shall a “Change in Control” be deemed to
have occurred for purposes of this Agreement (i) solely because the Company
engages in an internal reorganization, which may include a transfer of assets
to, or a merger or consolidation with, one or more Affiliates, or (ii) as a
result of any transaction or series of transactions that has been approved by
the Board.
          (e) Resignation for other than Good Reason. In the event that the
Executive resigns for other than Good Reason as defined above in subsection (d),
Executive will be entitled only to payment of any earned but unpaid compensation
(Base Salary and accrued but unpaid vacation) through the Termination date. The
Company will have no further obligation to pay any compensation of any kind
(including without limitation any bonus or portion of a bonus that otherwise may
have become due and payable to Executive with respect to the year in which such
Termination date occurs), or severance payment of any kind.
          (f) Release. As a condition of Executive or his estate receiving any
severance payment by the Company made pursuant to Section 5 of this Agreement,
whether in a lump sum payment or a string of payments or in the form of payment
of benefits, Executive or his estate shall, in consideration for payment of such
amount or benefit, release, remise and forever discharge, indemnify and hold
harmless the Company, its officers, directors, and employee, pursuant to a form
of release customarily used by the Company for such purpose. Notwithstanding the
foregoing, such release and indemnification will not be construed to include any
release of any indemnification rights Executive may have against the Company
pursuant to the Company’s certificate of incorporation, bylaws, any
indemnification agreement or pursuant to California Labor Code Section 2802 or
any similar provision. As a further condition of Executive receiving any
severance payment by the Company made pursuant to Section 5 of this Agreement,
he will specifically reaffirm the provisions of Section 6 below and any
severance payments will be conditioned on his continued compliance with such
provisions.
          (g) IRC Section 409A. Notwithstanding anything herein to the contrary,
to the extent that either party determines in good faith that any payment
pursuant to this Section 5 provides for a “deferral of compensation” under
Section 409A of the Internal Revenue Code, as amended (“Section 409A”), the
parties will discuss in good faith and thereafter will amend the

-7-



--------------------------------------------------------------------------------



 



provisions of this Agreement to preserve the original intent of the Agreement to
the extent possible without violating the provisions of Section 409A.
          (h) Board Membership. Further notwithstanding, the parties acknowledge
that as of the Commencement Date, Executive serves as a member of the Company’s
Board of Directors. The parties further agree that in the event Executive shall
be serving as a member of the Company’s Board of Directors as of the Termination
Date, he shall voluntarily resign as a Director of the Company effective as of
the Termination Date, unless otherwise mutually agreed by the parties.
     6. Proprietary Information Obligations.
          (a) Proprietary Information and Confidentiality. Both before and
during the term of Executive’s employment, Executive will have access to and
become acquainted with Company confidential and proprietary information
(together “Proprietary Information”), including but not limited to information
or plans concerning the Company’s customer relationships; personnel; sales,
marketing and financial operations and methods; trade secrets, formulae,
devices; secret inventions; processes; and other compilations of information,
records, and specifications. Executive will not disclose any of the Proprietary
Information directly or indirectly, or use it in any way, either during the term
of this Agreement or at any time thereafter, except as reasonably required or
specifically requested in the course of his employment with the Company or as
authorized in writing by the Company. Notwithstanding, Proprietary Information
does not include information that is otherwise publicly known or available,
provided it has not become public as a result of a breach of this Agreement or
any other agreement to keep it confidential. It is not a breach of this
Agreement for Executive to disclose Proprietary Information pursuant to order of
a court or other governmental or legal body. All files, records, documents,
computer-recorded or electronic information, drawings, specifications,
equipment, and similar items relating to Company business, whether prepared by
Executive or otherwise coming into his possession, will remain the Company’s
exclusive property and will not be removed from Company premises under any
circumstances whatsoever without the Company’s prior written consent, except
when, and only for the period, necessary to carry out Executive’s duties
hereunder, and if removed, will be immediately returned to the Company on
termination of employment, and Executive will keep no copies thereof.
          (b) Inventions Agreement and Assignment.
          (i) Executive hereby agrees to disclose promptly to the Company (or
any persons designated by it) all developments, designs, creations,
improvements, original works of authorship, formulas, processes, know-how,
techniques and/or inventions, hereinafter referred to collectively as
“Inventions”) (i) which are made or conceived or reduced to practice by
Executive, either alone or jointly with others, in performing his duties during
the period of Executive’s employment by the Company, that relate to or are
useful in the present or future business of the Company; or (ii) which result
from tasks assigned to Executive by the Company, or from Executive’s use of the
premises or other resources owned, leased or contracted by the Company.

-8-



--------------------------------------------------------------------------------



 



          (ii) Executive agrees that all such Inventions which the Company in
its discretion determines to be related to or useful in its business or its
research or development, or which result from work performed by Executive for
the Company, will be the sole and exclusive property of the Company and its
assigns, and the Company and its assigns will have the right to use and/or to
apply for patents, copyrights or other statutory or common law protections for
such Inventions in any and all countries. Executive further agrees to assist the
Company in every reasonable way (but at the Company’s expense) to obtain and
from time to time enforce patents, copyrights and other statutory or common law
protections for such Inventions in any and all countries. To that end, Executive
will execute all documents for use in applying for and obtaining such patents,
copyrights and other statutory or common law protections therefor and enforcing
the same, as the Company may desire, together with any assignments thereof to
the Company or to persons or entities designated by the Company. Should the
Company be unable to secure Executive’s signature on any document necessary to
apply for, prosecute, obtain, or enforce any patent, copyright or other right or
protection relating to any Invention, whether due to his mental or physical
incapacity or any other cause, Executive hereby irrevocably designates and
appoints the Company and each of its duly authorized officers and agents as
Executive’s agent and attorney-in-fact, to act for and in his behalf and stead,
to execute and file any such document, and to do all other lawfully permitted
acts to further the prosecution, issuance, and enforcement of patents,
copyrights or other rights or protections with the same force and effect as if
executed and delivered by Executive. Executive’s obligations under this
Subsection will continue beyond the termination of Executive’s employment with
the Company, but the Company will compensate Executive at a reasonable rate
after such termination for time actually spent by Executive at the Company’s
request in providing such assistance.
          (iii) Executive hereby acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of Executive’s employment which are protectable by copyright are
“works for hire,” as that term is defined in the United States Copyright Act (17
USCA, Section 101).
          (iv) Any provision in this Agreement requiring Executive to assign
Executive’s rights in any Invention to the Company will not apply to any
invention that is exempt under the provisions of California Labor Code
Section 2870, which provides:
(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the

-9-



--------------------------------------------------------------------------------



 



provision is against the public policy of this state and is unenforceable.”
          (c) Non-Solicitation, Non-Interference. While employed by the Company,
and thereafter for one (1) year following expiration of the Severance Period,
Executive agrees not to (i) solicit, attempt to solicit or accept business from,
either directly or indirectly, any vendor, customer, client, or supplier of the
Company (including affiliates) which has or could reasonably be expected to have
a material adverse effect on such vendor’s, customer’s, client’s or supplier’s
relationship with the Company; or (ii) induce or attempt to induce any then
existing employee or contractor to leave their employment with or service to the
Company (including affiliates), or to employ or seek to employ any such person
who was employed by or a consultant to the Company during the preceding three
(3) months, provided that the latter restriction shall not apply with respect to
any person involuntarily terminated by the Company, provided further that this
exception shall not release any such person from his/her obligations to the
Company (including affiliates).
          (d) Non-competition. Executive agrees that during the term of
employment, and for any Severance Period thereafter, he will not, without the
Company’s prior written consent, directly or indirectly, be employed by, be
connected with, lend his name to or have an interest of any kind in, whether as
an employee, consultant, officer, director, partner, stockholder, joint
venturer, or otherwise, any person or entity owning, managing, controlling,
operating, or otherwise participating or assisting in a Restricted Business. For
purposes of this Agreement, Restricted Business is defined as electric retail
aggregation. Executive’s agreement not to engage in any Restricted Business
covers (i) during his employment by the Company, any location and (ii) after
Executive’s employment has ended, any county in which the Company is conducting
or specifically planning to conduct business or producing, marketing,
distributing or selling any of its products or services; provided, however, that
the foregoing is not intended to prevent Executive from being a stockholder of
less than one percent of the issued and outstanding securities of a corporation
which has a class of securities publicly traded on an exchange, in The Nasdaq
Stock Market or in the over-the-counter market.
          (e) Remedies for Breach. Executive acknowledges that any breach by
Executive of this Section 6 would cause the Company irreparable injury and
damage for which monetary damages are inadequate. Accordingly, in the event of a
breach or a threatened breach of this Section 6, the Company will be entitled to
seek an injunction restraining such breach. Nothing contained herein will be
construed as prohibiting the Company from pursuing any other remedy available to
the Company for such breach or such threatened breach. Executive has carefully
read and considered these restrictions and agrees they are fair and reasonable
restrictions on Executive and are reasonably required for the protection of the
interests of the Company. Executive agrees not to circumvent the spirit of these
restrictions by attempting to accomplish indirectly what Executive is otherwise
restricted from doing directly.
          (f) Return of Materials. In the event of termination of Executive’s
employment for any reason, Executive will promptly deliver to the Company all
Company equipment (including, without limitation, any cellular phones,
beeper/pagers, computer hardware and software, fax machines and other tools of
the trade) and all originals and copies of all documents, including without
limitation, all books, customer lists, forms, documents supplied by

-10-



--------------------------------------------------------------------------------



 



customers, records, product lists, writings, manuals, reports, financial
documents and other documents or property in Executive’s possession or control,
which relate to the Company’s business in any way whatsoever, and in particular
to customers of the Company, or which may be considered to constitute or contain
Confidential Information as defined herein, and Executive will neither retain,
reproduce, nor distribute copies thereof (other than copies of Executive’s
rolodex or similar address and telephone directories).
     7. Interpretation, Governing Law and Exclusive Forum. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of California (excluding any that mandate the
use of another jurisdiction’s laws). Any arbitration (unless otherwise mutually
agreed), litigation or similar proceeding with respect to such matters only may
be brought within California, and all parties to this Agreement consent to
California’s jurisdiction.
     8. Entire Agreement. Except for Executive’s Stock Option and Restricted
Stock Agreements and his Indemnification Agreement (the form of each agreement
as set forth as an exhibit to this Agreement) all oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement.
     9. Severability. In the event that one or more of the provisions contained
in this Agreement are held to be invalid, illegal, or unenforceable in any
respect by a court of competent jurisdiction, such holding shall not impair the
validity, legality or enforceability of the remaining provisions herein.
     10. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Executive and his estate, but Executive may not assign
or pledge this Agreement or any rights arising under it, except to the extent
permitted under the terms of the benefit plans in which he participates. The
Company may not assign this Agreement to any affiliate or successor without
Executive’s prior written consent.
     11. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be given by hand delivery, facsimile,
telecopy, overnight courier service, or by United States certified or registered
mail, return receipt requested. Each such notice, request, demand or other
communication shall be effective (i) if delivered by hand or by overnight
courier service, when delivered at the address specified in this Section 11;
(ii) if given by facsimile or telecopy, when such facsimile or telecopy is
transmitted to the facsimile or telecopy number specified in this Section 11 and
confirmation is received if during normal business hours on a business day,
otherwise, on the next business day; and (iii) if given by certified or
registered mail, three days after the mailing thereof. Notices shall be
addressed to the parties as follows (or at such other address or fax number as
either party may from time to time specify in writing by giving notice as
provided herein):

-11-



--------------------------------------------------------------------------------



 



         
 
  If to the Company:   Commerce Energy Group, Inc.
 
      600 Anton Boulevard
 
      Suite 2000
 
      Costa Mesa, California 92626
 
      Attn: Chief Financial Officer
 
      Fax No. (714) 481-6567
 
       
 
  If to Executive:   Mr. Steven S. Boss
 
      600 Anton Boulevard
 
      Suite 2000
 
      Costa Mesa, California 92626
 
      Fax No: (714) 481-6567

     12. Indemnification and Insurance. The Company will indemnify Executive to
the fullest extent permitted by the laws of the State of Delaware, as more fully
described in the Indemnification Agreement dated August 1, 2005, the form of
which is attached hereto as Exhibit C. While employed by the Company, and
thereafter to the extent provided to the Company’s other senior executives, the
Company shall, at its cost, provide insurance coverage to Executive at least to
the same extent as other senior executive of the Company with respect to
(a) officers and directors liability, (b) errors and omissions and (c) general
liability. The foregoing rights conferred upon Executive shall not be exclusive
of any other right which Executive may have or hereafter may acquire under any
statute, provision of the certificate of incorporation or bylaws of the Company,
agreement, vote of the stockholders or directors or otherwise.
     13. Dispute Resolution. The parties agree that all disputes, claims or
controversies between them and between Executive and any of the Company’s
affiliated entities and the successor of all such entities, including any
dispute, claim or controversy arising from or otherwise in connection with this
Agreement and/or Executive’s employment with the Company, will be resolved as
follows:
          (a) Prior to initiating any other proceeding, the complaining party
will provide the other party with a written statement of the claim identifying
any supporting witnesses or documents and the requested relief. The responding
party shall within forty-five (45) days furnish a statement of the relief, if
any, that it is willing to provide, and identify supporting witnesses or
documents.
          (b) If the matter is not resolved by the exchange of statements of
claim and statements of response as provided herein, the parties shall submit
the dispute to non-binding mediation, the cost of the mediator to be paid by the
Company, before a mediator and/or service to be jointly selected by the parties.
Each party will bear its own attorney’s fees and witness fees.
          (c) If the parties cannot agree on a mediator and/or if the matter is
not otherwise resolved by mediation, any controversy or claim arising out of or
relating to this Agreement or breach thereof shall be settled by final and
binding arbitration in            the county in which the Executive last worked,
or elsewhere as mutually agreed by the parties, by a single arbitrator pursuant
to the Employment Dispute Rules of the JAMS Endispute. The parties may

-12-



--------------------------------------------------------------------------------



 



conduct discovery to the extent permitted in a court of law; the arbitrator will
render an award together with a written opinion indicating the bases for such
opinion; and the arbitrator will have full authority to award all remedies that
would be available in court. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Each party shall bear
its own attorney’s fees and costs, unless the claim is based on a statute that
provides otherwise. The Company will pay the arbitrator’s fees and any
administrative expenses of the arbitration service.
          (d) EXECUTIVE AND THE COMPANY AGREE THAT THIS ARBITRATION PROCEDURE
WILL BE THE EXCLUSIVE MEANS OF REDRESS FOR ANY DISPUTES RELATING TO OR ARISING
FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM, INCLUDING
DISPUTES OVER UNPAID WAGES, BREACH OF CONTRACT OR TORT, VIOLATION OF PUBLIC
POLICY, RIGHTS PROVIDED BY FEDERAL, STATE OR LOCAL STATUTES, REGULATIONS,
ORDINANCES, AND COMMON LAW, LAWS THAT PROHIBIT DISCRIMINATION BASED ON ANY
PROTECTED CLASSIFICATION, AND ANY OTHER STATUTES OR LAWS RELATING TO AN
EXECUTIVE’S RELATIONSHIP WITH THE COMPANY. THE FOREGOING NOTWITHSTANDING, CLAIMS
FOR WORKERS’ COMPENSATION BENEFITS OR UNEMPLOYMENT INSURANCE, OR ANY OTHER
CLAIMS WHERE MANDATORY ARBITRATION IS PROHIBITED BY LAW, ARE NOT COVERED BY THIS
ARBITRATION PROVISION. THE PARTIES EXPRESSLY WAIVE THE RIGHT TO A JURY TRIAL,
AND AGREE THAT THE ARBITRATOR’S AWARD SHALL BE FINAL AND BINDING ON BOTH
PARTIES. THIS ARBITRATION PROVISION IS TO BE CONSTRUED AS BROADLY AS IS
PERMISSIBLE UNDER APPLICABLE LAW.
     14. Representations. Each person executing this Agreement hereby represents
and warrants on behalf of himself and of the entity/individual on whose behalf
he is executing the Agreement that he is authorized to represent and bind the
entity/individual on whose behalf he is executing the Agreement. Executive
specifically represents and warrants to the Company that: he is not now under
any contractual or other obligations that are inconsistent or in conflict with
this Agreement or that would prevent, limit or impair Executive’s performance of
his obligations under this Agreement.
     15. Amendments and Waivers. No provisions of this Agreement may be
modified, waived, or discharged except by a written document signed by Executive
and a duly authorized Company officer. Thus, for example, promotions,
commendations, and/or bonuses shall not, by themselves, modify, amend, or extend
this Agreement. A waiver of any conditions or provisions of this Agreement in a
given instance shall not be deemed a waiver of such conditions or provisions at
any other time.
     16. Golden Parachute Limitation. Executive agrees that the payments and
benefits under this Agreement, and all other contracts, arrangements or programs
that apply to him, shall not, in the aggregate, exceed the maximum amount that
may be paid to Executive without triggering golden parachute penalties under
Section 280G and related provisions of the Internal Revenue Code, as determined
in good faith by the Company’s independent auditors. If any benefits must be cut
back to avoid triggering such penalties, Executive’s benefits shall be cut

-13-



--------------------------------------------------------------------------------



 



back in the priority order reasonably designated by the Company. If an amount in
excess of the limits set forth in this Section 16 is paid to Executive,
Executive agrees to repay the excess amount to the Company upon demand. The
Company and Executive agree to cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties with respect to payments or benefits Executive
receives.
     17. U.S. Citizenship and Immigration Services. Executive agrees to timely
file all documents required by the Department of Homeland Security to verify his
identity and lawful employment in the United States.
     18. Withholding Taxes. The Company may withhold from any salary and
benefits payable under this Agreement all federal, state, city and other taxes
or amounts as shall be determined by the Company to be required to be withheld
pursuant to applicable laws, or governmental regulations or rulings.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.



EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED
IN IT (INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS) AND THAT HE HAS ENTERED
INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR
REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT
(INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS), THAT HE UNDERSTANDS ALL OF
SUCH AGREEMENTS, AND THAT HE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS SUCH
AGREEMENTS WITH HIS PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT
OPPORTUNITY TO THE EXTENT HE WISHED TO DO SO. EXECUTIVE UNDERSTANDS THAT BY
SIGNING THIS AGREEMENT HE IS GIVING UP HIS RIGHT TO A JURY TRIAL.
[SIGNATURE PAGE FOLLOWS]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

              "Company”
 
            COMMERCE ENERGY GROUP, INC.
 
       
 
  By:   /s/ ROBERT C. PERKINS
 
       
 
  Name:   Robert C. Perkins
 
  Title:   Chairman of the Board
 
            "Executive”      
 
  /s/ STEVEN S. BOSS            STEVEN S. BOSS

-15-



--------------------------------------------------------------------------------



 



Exhibit A
STOCK OPTION AGREEMENT
(Nonqualified Stock Option)
     This Stock Option Agreement (this “Agreement”), is entered into effective
as of the Grant Date (as defined in paragraph 1), by and between Commerce Energy
Group, Inc., a Delaware corporation (the “Company”), and the employee and
officer of the Company listed in paragraph 1 (the “Optionee”).
Recitals
     WHEREAS, the Optionee has entered into an Employment Agreement (the
“Employment Agreement”) dated as of August 1, 2005 with the Company;
     WHEREAS, the Employment Agreement provides that Optionee shall be granted
an option to purchase 300,000 shares of the Company’s common stock, $0.001 par
value per share, upon the commencement of his employment;
     WHEREAS, the grant of stock options reflected by this Agreement is made
pursuant to the terms of Section 4(d)(i) of the Employment Agreement;
          WHEREAS, the Company maintains the Commonwealth Energy Corporation
1999 Equity Incentive Plan, as amended (the “Plan”), which is incorporated into
and forms a part of this Agreement;
          WHEREAS, the Compensation Committee of the Company’s Board of
Directors (the “Board”) administers the Plan with respect to option grants to
officers and employees; and
          WHEREAS, the Optionee has been selected by the Committee to receive a
non-qualified stock option to purchase shares of the Company’s common stock
under the Plan.
Agreement
     1. Terms of Award.
          (a) The following terms used in this Agreement shall have the meanings
set forth in this paragraph 1:
          (i) The “Optionee” is Steven S. Boss.
          (ii) The “Grant Date” is August 1, 2005.
          (iii) The number of “Option Shares” shall be 300,000 shares of Common
Stock.
          (iv) The “Exercise Price” is $1.80 per share.

 



--------------------------------------------------------------------------------



 



          (b) Other terms used in this Agreement are defined pursuant to
paragraph 14 or elsewhere in this Agreement.
     2. Award and Exercise Price. This Agreement specifies the terms of the
option (the “Option”) granted to the Optionee to purchase the number of Option
Shares at the Exercise Price per share as set forth in paragraph 1. The Option
is not intended to constitute an “incentive stock option” as that term is used
in section 422 of the Code.
     3. Date of Exercise and Vesting.
          (a) Subject to the limitations of this Agreement, the Option shall be
exercisable according to the following schedule, with respect to each
installment shown in the schedule on and after the Vesting Date applicable to
such installment:

              Amount Vested per Period/ Vesting Dates   Cumulative Amount Vested
Grant Date
    100,000/100,000  
August 1, 2006
    100,000/200,000  
August 1, 2007
    100,000/300,000  

          (b) Upon Optionee’s termination of employment as a result of
Termination by the Company without Cause or by the Optionee for Good Reason, a
number of Options shall vest equal to the Options that would have vested over
the twelve (12) month period after such termination if the Optionee remained
employed by the Company.
          (c) An installment shall not become exercisable on the otherwise
applicable vesting date if the Optionee’s termination date occurs on or before
such vesting date; provided, however, that some or all of such Option Shares may
become fully vested and exercisable in the discretion of the Committee. Subject
to the provisions of paragraph 4, the Option may be exercised on or after the
termination date only as to that portion of the Option Shares as to which it was
exercisable immediately prior to the termination date, or as to which it became
exercisable on the termination date in accordance with this paragraph 3.
     4. Expiration.
          (a) The vested portion of the Option shall not be exercisable after
the Company’s close of business on the last business day that occurs prior to
the Expiration Date.
          (b) The “Expiration Date” shall be earliest to occur of:
               (i) August 1, 2015;
               (ii) if the Optionee’s termination date occurs by reason of death
or Incapacity, the one-year anniversary of such termination date;
               (iii) if the Optionee’s termination date occurs for reasons other
than death, Incapacity, or Cause, the three month anniversary of such
termination date; or

-2-



--------------------------------------------------------------------------------



 



               (iv) the earliest to occur of any of the following events (each a
“Corporate Event”): (A) the dissolution or liquidation of the Company or a
merger, consolidation or reorganization (including the sale of substantially all
of its assets) of the Company with one or more entities, corporate or otherwise,
as a result of which the Company is not the surviving entity; or (B) the merger
or other reorganization of the Company with one or more entities, corporate or
otherwise, as a result of which the outstanding shares of the Common Stock are
changed into or exchanged for shares of the capital stock or other securities of
another entity or for cash or other property; provided, however, that the
Company may, in its discretion, and immediately prior to any Corporate Event,
cause a new option to be substituted for this Option or cause this Option to be
assumed by a successor entity or a parent or subsidiary of such entity; and such
new option shall apply to all shares issued in addition to or substitution,
replacement or modification of the shares of Common Stock theretofore covered by
this Option.
          (c) Notwithstanding subparagraphs (a) and (b) of this paragraph 4, if
an Optionee ceases to be an officer or employee of the Company or a Subsidiary
due to Cause, all of the Optionee’s options shall terminate immediately upon
such cessation, whether or not then exercisable.
          (d) The Company shall cause written notice to be given to the Optionee
of the proposed Corporate Event not less than twenty (20) days prior to the
anticipated effective date thereof, for the purpose of affording the Optionee
the opportunity to exercise the Option, in accordance with the provisions of
this Agreement, effective immediately prior to the consummation of the Corporate
Event.
     5. Method of Option Exercise.
          (a) Subject to the terms of this Agreement and the Plan, the Option
may be exercised in whole or in part by filing a written notice(s), in the form
attached hereto as Exhibit A, with the Secretary of the Company at its corporate
headquarters prior to the Company’s close of business on the last business day
that occurs prior to the Expiration Date. Such notice shall specify the number
of shares of Common Stock which the Optionee elects to purchase, and shall be
accompanied by payment of the Exercise Price for such shares of Common Stock
indicated by the Optionee’s election. Payment shall be by cash or by check
payable to the Company or, where expressly approved for the Optionee by the
Committee and where permitted by law:
               (i) by cancellation of indebtedness of the Company to the
Optionee;
               (ii) by surrender of shares that either: (A) have been owned by
the Optionee for more than six (6) months and have been paid for within the
meaning of Rule 144 under the Securities Act of 1933, as amended; or (B) were
obtained by the Optionee in the public market;
               (iii) by waiver of compensation due or accrued to Optionee for
services rendered;
               (iv) with respect only to purchases upon exercise of the Option,
and provided that a public market for the Company’s stock exists:

-3-



--------------------------------------------------------------------------------



 



                    (1) through a “same day sale” commitment from the Optionee
and a broker-dealer that is a member of the National Association of Securities
Dealers (an “NASD Dealer”) whereby the Optionee irrevocably elects to exercise
the Option and to sell a portion of the Option Shares so purchased to pay for
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Option Shares to forward the Exercise Price directly to the Company; or
                    (2) through a “margin” commitment from the Optionee and a
NASD Dealer whereby the Optionee irrevocably elects to exercise the Option and
to pledge the Option Shares so purchased to the NASD Dealer in a margin account
as security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Option
Shares to forward the Exercise Price directly to the Company; or
               (v) by any combination of the foregoing.
     6. Transferability of Option. The Option granted hereunder may not be
transferred by the Optionee except upon death by will or the laws of descent and
distribution. Unless the context otherwise requires, references herein to the
Optionee are deemed to include any permitted transferee under this paragraph 6.
During the Optionee’s lifetime, only the Optionee (or his guardian or legal
representative) may exercise the Option. In the event of the Optionee’s death,
the Option (to the extent still held by the Optionee at such time) may be
exercised only (i) by the executor or administrator of the Optionee’s estate or
the person or persons to whom his rights under the Option shall pass by will or
the laws of descent and distribution and (ii) to the extent that the Optionee
was entitled hereunder at the date of the Optionee’s death.
     7. Withholding of Taxes.
          (a) Withholding Generally. Upon exercise of this Option, the Company
may require the Optionee to remit to the Company an amount sufficient to satisfy
federal, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for the Option Shares.
          (b) Stock Withholding. When, under applicable tax laws, the Optionee
incurs tax liability in connection with the exercise or vesting of this Option
that is subject to tax withholding and the Optionee is obligated to pay the
Company the amount required to be withheld, the Committee may in its sole
discretion allow the Optionee to satisfy the minimum withholding tax obligation
by electing to have the Company withhold from the Option Shares to be issued
that number of shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined. All elections by the Optionee to have Option
Shares withheld for this purpose will be made in accordance with the
requirements established by the Committee and be in writing in a form acceptable
to the Committee.
     8. Compliance With Securities Laws. This Option shall not be exercisable if
such exercise would involve a violation of any applicable Federal or state
securities law.

-4-



--------------------------------------------------------------------------------



 



     9. No Rights As Shareholder. The Optionee shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.
     10. Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Optionee from the office of the Secretary
of the Company; and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Board from time to time
pursuant to the Plan.
     11. Not An Employment Contract. The Option will not confer on the Optionee
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Optionee’s employment or other service at any time.
     12. Adjustments. In the event that the number of outstanding shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, then the Exercise Prices of and
number of Option Shares subject to this Option will be proportionately adjusted,
subject to any required action by the Committee or the stockholders of the
Company and compliance with applicable securities laws; provided, however, that
fractions of a Share will not be issued but will either be replaced by a cash
payment equal to the Fair Market Value of such fraction of a Share or will be
rounded up to the nearest whole Share, as determined by the Committee.
     13. Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of the
Optionee and the Committee.
     14. Certain Definitions. For the purposes of this Agreement, the following
terms shall have the meanings set forth below:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Cause” shall mean any of the following: (i) material breach by
Optionee of the Employment Agreement, of a Company policy or of a law, rule or
regulation applicable to the Company or its operations; (ii) demonstrated and
material neglect of duties, or failure or refusal to perform the material duties
of Optionee’s position following written notice from the Board and a reasonable
opportunity to cure of not less than 20 days, or the failure to follow a
reasonable and lawful instruction of the Board following written notice from the
Board and an opportunity to cure of at least ten (10) days; (iii) misconduct,
dishonesty, self-dealing, fraud or similar conduct; or (iv) conviction of a
crime or plea of guilty or nolo contendere for other than a minor traffic
offense.
          (c) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any successor statute.

-5-



--------------------------------------------------------------------------------



 



          (d) “Committee” shall mean the Compensation Committee of the Board, or
in the absence of a Compensation Committee, the Board.
          (e) “Common Stock” shall mean the Common Stock, $0.001 par value per
share, of the Company, and any other shares into which such stock may be changed
by reason of a recapitalization, reorganization, merger, consolidation or any
other change in the corporate structure or capital stock of the Company.
          (f) “Fair Market Value” of a share of Common Stock of the Company
shall mean, as of any date (the “Determination Date”): (i) the closing price of
a share of Common Stock on the New York Stock Exchange or the American Stock
Exchange (collectively, the “Exchange”), on the Determination Date, or, if
shares were not traded on the Determination Date, then on the nearest preceding
trading day during which a sale occurred; or (ii) if such stock is not traded on
the Exchange but is quoted on The Nasdaq Stock Market or a successor quotation
system, (A) the last sales price (if the stock is then listed on the Nasdaq
National Market) or (B) the mean between the closing representative bid and
asked prices (in all other cases) for the stock on the Determination Date as
reported by The Nasdaq Stock Market or such successor quotation system; or
(iii) if such stock is not traded on the Exchange or quoted on The Nasdaq Stock
Market but is otherwise traded in the over-the-counter market, the mean between
the representative bid and asked prices on the Determination Date; or (iv) if
clauses (i)-(iii) do not apply, the fair market value established in good faith
by the Board.
          (g) “Good Reason” shall mean any one of the following, provided that
with respect to (i) and (ii) below, the Company has failed to cure the
occurrence within twenty (20) days of receiving written notice from Optionee
specifying the event or condition constituting the Good Reason and the specific
reasonable cure requested by Optionee: (i) reduction in Optionee’s salary or
participation in benefits, except as part of a general change in compensation
plans or benefits for all similarly situated executives; (ii) any failure by the
Company to comply with a material provision of the Employment Agreement; or
(iii) within 180 days after a Change in Control (as defined in this Agreement).
          (h) “Change in Control” shall mean any of the following events:
               (i) the acquisition by any person (as such term is defined in
Section 13(c) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)), other than (i) a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company or (ii) an entity in
which the Company directly or indirectly beneficially owns 50% or more of the
voting securities of such entity (an “Affiliate”), of any securities of the
Company, immediately after which such Person has beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the 1934 Act) of more than fifty
percent (50%) of (i) the outstanding shares of Common Stock or (ii) the combined
voting power of the Company’s then outstanding securities entitled to vote
generally in the election of directors;
               (ii) the Company is a party to a merger or consolidation with a
person other than an Affiliate which results in the holders of voting securities
of the Company outstanding immediately before such merger or consolidation
failing to continue to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation; or

-6-



--------------------------------------------------------------------------------



 



               (iii) all or substantially all of the assets of the Company are,
in any transaction or series of transactions, sold or otherwise disposed of
(other than to an Affiliate);
               (iv) provided, however, that in no event shall a “Change in
Control” be deemed to have occurred for purposes of this Agreement (i) solely
because the Company engages in an internal reorganization, which may include a
transfer of assets to, or a merger or consolidation with, one or more
Affiliates, or (ii) as a result of any transaction or series of transactions
that has been approved by the Board.
          (i) “Incapacity” means Optionee becomes unable, due to physical or
mental illness or injury, to perform the essential duties of his employment for
more than 12 weeks in any twelve month period with or without reasonable
accommodation.
          (j) “Subsidiary” shall mean any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
     15. Entire Agreement. The Agreement, together with the Plan, constitutes
the entire agreement of the parties and supercedes any and all agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof.
[SIGNATURE PAGE FOLLOWS]

-7-



--------------------------------------------------------------------------------



 



Signature Page to Stock Option Agreement
     IN WITNESS WHEREOF, the parties have executed this Agreement to reflect the
grant which was authorized on the Grant Date as first above written.

              “COMPANY”
 
            COMMERCE ENERGY GROUP, INC.
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            “OPTIONEE”
 
       
 
                  Steven S. Boss

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Letter to be Used to Exercise Nonqualified Stock Option
                                        
Date
Commerce Energy Group, Inc.
600 Anton Boulevard, Suite 2000
Costa Mesa, CA 92626
Attention: Chief Financial Officer
     I wish to exercise the stock option granted on August 1, 2005 and evidenced
by a Stock Option Agreement to acquire 300,000 shares of Common Stock of
Commerce Energy Group, Inc., at an option price of $1.80 per share (the
“Option”) as follows (please check the applicable box):

         
 
  o   in part for                                         shares of Common Stock
 
       
 
  o   in full for all                                         shares of Common
Stock that remain subject to the Option

     In accordance with the provisions of the Stock Option Agreement, I wish to
make payment of the exercise price as follows (please check all that apply):

         
 
  o   in cash
 
       
 
  o   by delivery of shares of Common Stock held by me
 
       
 
  o   by simultaneous sale through a broker of Option Shares
 
       
 
  o   by authorizing the Company to withhold Option Shares

EXHIBIT A

 



--------------------------------------------------------------------------------



 



Please issue a certificate for these shares in the following name:

     
 
Name
    
 
   
 
   
 
Address
    
 
   
 
   
 
   
 
   
 
   
 
  Very truly yours,
 
   
 
   
 
   
 
  Signature
 
   
 
  Steven S. Boss
 
   
 
  Typed or Printed Name
 
   
 
   
 
   
 
  Social Security Number

 



--------------------------------------------------------------------------------



 



Exhibit B
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (this “Agreement”), is entered into
effective as of the Grant Date (as defined in paragraph 1), by and between
COMMERCE ENERGY GROUP, INC., a Delaware corporation (the “Company”), and STEVEN
S. BOSS (“Recipient”).
Recitals
     A. Recipient has entered into an Employment Agreement (the “Employment
Agreement”) dated as of August 1, 2005 with the Company;
     B. The Employment Agreement provides that Recipient shall receive an award
of restricted shares of the Company’s common stock, $0.001 par value per share;
     C. The Company maintains the 1999 Equity Incentive Plan, as amended (the
“Plan”), which is incorporated into and forms a part of this Agreement;
     D. The Compensation Committee of the Company’s Board of Directors (the
“Committee”) administers the Plan;
     E. Recipient has been selected by the Committee to receive an award of
restricted shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), under the Plan; and
     F. The grant of restricted stock is made pursuant to the terms of Section
4(e) of the Employment Agreement.
Agreement
     1. Award and Consideration. On the terms and conditions set forth in this
Agreement, the Company, hereby issues to Recipient on August 1, 2005 (the “Grant
Date”), Two Hundred Thousand (200,000) shares (the “Restricted Shares”) of
Common Stock. All of the Restricted Shares issued hereunder shall be deemed
issued to Recipient as fully paid and nonassessable shares, and Recipient shall
have all rights of a stockholder with respect thereto, including the right to
vote, receive dividends (including stock dividends), participate in stock splits
or other recapitalizations, and exchange such shares in a merger, consolidation
or other reorganization. The Company shall pay any applicable stock transfer
taxes.
     2. Escrow and Repurchase Right.
          (a) Escrow. For purposes of facilitating the enforcement of the
provisions of this Section 2, Recipient agrees, immediately upon receipt of the
certificate(s) for all the Restricted Shares, to deliver such certificate(s),
together with a “Stock Assignment Separate from Certificate” in the form
attached hereto as Exhibit A, executed in blank by Recipient (and Recipient’s
spouse if required for transfer) with respect to each such stock certificate
issued hereunder, to the Secretary or Assistant Secretary of the Company or
their designee (the “Escrow Holder”) to hold in escrow for so long as such
Restricted Shares remains subject to any Repurchase Right (as defined below),
and granting the Company the authority to take all actions

 



--------------------------------------------------------------------------------



 



necessary to effectuate all transfers and/or releases (including releasing such
shares of Common Stock with respect to which the restrictions have lapsed) as
may be necessary or appropriate to accomplish the objectives of this Agreement
in accordance with the terms hereof. Recipient hereby acknowledges that such
appointment of the Escrow Holder with such stated authorities is a material
inducement to the Company to enter into this Agreement, and such appointment is
accordingly irrevocable. Recipient agrees that neither the Company nor such
Escrow Holder shall be liable to the Recipient or any Permitted Transferee for
any actions or omissions unless such Escrow Holder is grossly negligent or
engages in willful misconduct relative thereto. The Recipient agrees that the
Escrow Holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time.
          (b) Scope of Repurchase Right.
               (i) If Recipient’s employment by the Company is terminated before
the Restricted Shares and Additional Securities (as defined below) are released
from the Company’s Repurchase Right (as defined below), the Company shall, upon
the date of such termination, have the right to repurchase all or any portion of
the Restricted Shares and Additional Securities for $0.001 per share (the
“Repurchase Right”). The Company may exercise the Repurchase Right by delivering
written notice to Recipient within ninety (90) days after the date of
termination.
               (ii) If the requisite period (in the case of Restricted Shares
vesting over time) (“Vesting Period”) or the Performance Goal (as defined below)
for any Performance Period (as defined below) are not met, the Company shall
have the right to repurchase the Restricted Shares and any Additional Securities
allocated to the Vesting Period or that Performance Period, for $0.001 per share
(the “Repurchase Right”). The Company may exercise the Repurchase Right by
delivering written notice to Recipient within ninety (90) days after the first
anniversary of the Commencement Date, in the case of Restricted Shares vesting
over time, or within ninety (90) days after the date that the Company files its
Annual Report on Form 10-K with the Securities and Exchange Commission with
respect to Restricted Shares vesting during any applicable Performance Period.
               (iii) Upon delivery of a repurchase notice pursuant to this
Section 2(b), the Company shall become the legal and beneficial owner of the
Restricted Shares being repurchased and all rights and interests therein or
relating thereto, and the Company shall have the right to retain and transfer to
its own name the number of Restricted Shares being repurchased by the Company.
Recipient shall forfeit the right to all cash or other property from time to
time received, receivable, or otherwise distributed in respect of or in exchange
for all or any part of the Restricted Shares and Additional Securities that are
repurchased by the Company pursuant hereto.
          (c) Termination of the Repurchase Right. With respect to each of the
fiscal years ending July 31, 2006 through July 31, 2008 (each a “Performance
Period”), the Repurchase Right shall terminate and cease to be exercisable with
respect to 50,000 shares if the Company equals or exceeds the performance
targets established by the Board for purposes of this Agreement (each a
“Performance Goal”) for such Performance Period. Further, the Repurchase Right
shall terminate and cease to be exercisable with respect to 50,000 shares on the
first anniversary of the Commencement Date. Upon the Recipient’s termination of
employment as a result of termination by the Company without Cause or
Resignation by the Recipient with Good

-2-



--------------------------------------------------------------------------------



 



Reason (as each such term is defined in the Recipient’s employment agreement
with the Company), the Repurchase Right shall terminate and cease to be
exercisable with respect to the number of shares that would have vested during
the twelve (12) month period after such termination if the Recipient remained
employed with the Company.
          (d) Additional Securities. For purposes of this Section 2, Restricted
Shares shall include all securities received in replacement of the Restricted
Shares, as a stock dividend or as a result of any stock split, recapitalization,
merger, reorganization, exchange or the like, and all new or additional
securities or other properties to which Recipient is entitled by reason of
Recipient’s ownership of the Restricted Shares (hereinafter called “Additional
Securities”). Recipient shall be entitled to direct the Company to exercise any
warrant or option received as Additional Securities upon supplying the funds
necessary to do so, in which event the securities so purchased shall constitute
Additional Securities, but the Recipient may not direct the Company to sell any
such warrant or option. If Additional Securities consist of a convertible
security, Recipient may exercise any conversion right, and any securities so
acquired shall be deemed Additional Securities. All Restricted Shares, including
Additional Securities, shall be subject to the restrictions contained in this
Agreement.
          (e) Transfer Restrictions. Until the Right of Repurchase lapses,
Recipient shall not transfer, assign, encumber or otherwise dispose of or grant
a lien in or to any Restricted Shares or Additional Securities, without the
prior written consent of the Company. Prior to the Right of Repurchase lapsing,
Recipient may transfer Restricted Shares and Additional Securities (a) by
beneficiary designation, will or intestate succession, or (b) to Recipient’s
spouse, children or grandchildren or to a trust established by Recipient for the
benefit of Recipient or Recipient’s spouse, children or grandchildren (each, a
“Permitted Transfer”). If Recipient makes such a Permitted Transfer of any
Restricted Shares or Additional Securities, then this Section 2 shall apply to
the transferee to the same extent as to Recipient. The Company shall not be
required (i) to transfer on its books any Restricted Shares or Additional
Securities which have been sold or transferred in violation of the provisions of
this Agreement (and the Company may issue appropriate “stop transfer”
instructions to its transfer agent accordingly) or (ii) to treat as the owner of
the Restricted Shares or Additional Securities, or otherwise to accord voting,
dividend or liquidation rights to, any transferee to whom the Restricted Shares
or Additional Securities have been transferred in contravention of this
Agreement. All certificates representing the Restricted Shares or Additional
Securities shall have endorsed thereon the following legend:
“The shares represented by this certificate are subject to potential forfeiture
and to restrictions upon transfer, including certain options to purchase such
shares, set forth in an agreement between the issuer and the registered holder,
a copy of which is on file at the principal office of the issuer corporation and
will be furnished upon request to such registered holder.”
     3. Representations and Warranties of The Recipient. Recipient represents
and warrants to the Company each of the following matters:
          (a) Authorization. Recipient has full power and authority to enter
into this Agreement and this Agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms.

-3-



--------------------------------------------------------------------------------



 



          (b) Purchase Entirely for Own Account. This Agreement is made with
Recipient in reliance upon Recipient’s representation to the Company, which by
Recipient’s execution of this Agreement Recipient hereby confirms, that the
Restricted Shares will be acquired for investment for Recipient’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that Recipient has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, Recipient further represents that he does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Restricted Shares.
          (c) Investment Experience. Recipient acknowledges that he has such
knowledge and experience in financial or business matters that he is capable of
evaluating the merits and risks of the investment in the Restricted Shares.
     4. Compliance With Securities Laws.
          (a) In addition to the restrictions contained in this Agreement, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of the Restricted Shares and Additional Securities (including the
placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Act, the securities laws of any state or any other law.
          (b) THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF THIS AGREEMENT
HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF
CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY
PART OF THE CONSIDERATION FOR SUCH SECURITIES PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION
25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL
PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION
BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
          (c) All certificates representing the Restricted Shares or Additional
Securities and all certificates issued in transfer thereof or substitution
therefor shall, where applicable, have endorsed thereon the following legends:
               (i) “The securities represented by this certificate have not been
registered under the Securities Act of 1933, as amended. These securities have
been acquired for investment and not with a view to distribution and may not be
offered for sale, sold, pledged or otherwise transferred in the absence of an
effective registration statement for such securities under the Securities Act of
1933 or an opinion of counsel reasonably satisfactory in form and content to the
issuer that such registration is not required under such Act.”
               (ii) Any legend required to be placed thereon by any applicable
state securities law.

-4-



--------------------------------------------------------------------------------



 



     5. Section 83(b) Election. Recipient hereby represents that he understands
(a) the contents and requirements of a timely election made pursuant to Section
83(b) of the Internal Revenue Code or similar provision of state law
(collectively, an “83(b) Election”), (b) the application of Section 83(b) to the
grant of the Restricted Shares by Recipient pursuant to this Agreement, (c) the
nature of the election to be made by Recipient under Section 83(b), and (d) the
effect and requirements of the 83(b) Election under relevant state and local tax
laws. Recipient further represents that he intends to file an election pursuant
to Section 83(b), the form of which election is attached hereto as Exhibit B,
with the Internal Revenue Service within thirty (30) days following the grant of
the Restricted Shares hereunder, and a copy of such election with his federal
tax return for the calendar year in which the date of this Agreement falls.
Recipient covenants to inform the Company of any change in Recipient’s state of
residency. Recipient shall provide the Company with a copy of any timely 83(b)
Election. If Recipient makes a timely 83(b) Election, Recipient shall
immediately pay to the Company the amount necessary to satisfy any applicable
federal, state, and local income and employment tax withholding requirements. If
Recipient does not make a timely 83(b) Election, Recipient shall, either at the
time that the restrictions lapse under this Agreement or at the time withholding
is otherwise required by any applicable law, pay the Company the amount
necessary to satisfy any applicable federal, state, and local income and
employment tax withholding requirements. The Company may require Recipient to
remit to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for the Restricted Shares. Recipient hereby represents that he has
had an opportunity to consult a tax advisor.
     6. Distributions. The Company shall disburse to Recipient all dividends,
interest and other distributions paid or made in cash or property (other than
Additional Securities) with respect to the Restricted Shares and Additional
Securities, less any applicable federal or state withholding taxes.
     7. Not An Employment Contract. The grant of Restricted Shares will not
confer on Recipient any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor will it interfere in any way
with any right the Company or any Subsidiary would otherwise have to terminate
or modify the terms of the Recipient’s employment or other service at any time.
     8. Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of
Recipient and the Board of Directors of the Company.
     9. Assignment; Successors. The Recipient shall not transfer, assign or
encumber any of his rights, privileges, duties or obligations under this
Agreement without the prior written consent of the Company, and any attempt to
so transfer, assign or encumber shall be void. The Company may transfer, assign
or encumber its rights, privileges, duties or obligations under this Agreement
(including, without limitation, the right to maintain the escrow for the
Restricted Shares or Additional Securities and the Repurchase Right), to any of
its subsidiaries or affiliates. Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns.
     10. Entire Agreement. The Agreement, together with the Employment Agreement
and the Plan, constitutes the entire agreement of the parties and supercedes any
and all

-5-



--------------------------------------------------------------------------------



 



agreements, either oral or in writing, between the parties with respect to the
subject matter hereof. If there is any conflict in terms between this Agreement
and the Employment Agreement, the terms of this Agreement shall prevail. The
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Recipient from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Board from time to time pursuant to the Plan.
     11. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California as such laws are applied to
contracts entered into and performed in such State.
[SIGNATURE PAGE FOLLOWS]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of
August 1, 2005 to reflect the grant which was authorized on the Grant Date as
first above written.

              “COMPANY”
 
            COMMERCE ENERGY GROUP, INC.
 
       
 
  By:    
 
       
 
  Name:   Robert C. Perkins
 
  Title:   Chairman of the Board

              “RECIPIENT”
 
       
 
  By:    
 
       
 
  Name:   Steven S. Boss
 
            Address:
 
            Mr. Steven S. Boss
Commerce Energy Group, Inc.
600 Anton Boulevard, Suite 2000
Costa Mesa, CA 92626

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement
between the undersigned and Commerce Energy Group, Inc., a Delaware corporation
(the “Company”), dated as of August 1, 2005 (the “Agreement”), the undersigned
hereby sells, assigns and transfers unto the Company
                                                                                (                    )
shares of the Common Stock of the Company, standing in his name on the books of
the Company, represented by Certificate No. ___herewith, and does hereby
irrevocably constitute and appoint                                         
attorney to transfer the said stock in the books of the Company with full power
of substitution.
 
DATED:
                                                            ,                    

         
By:
       
 
 
 
   

         
Print name:
       
 
 
 
   

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its repurchase
option set forth in the Agreement without requiring additional signatures.

 



--------------------------------------------------------------------------------



 



Exhibit C
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made and entered into
and is effective as of August 1, 2005, by and between Commerce Energy Group,
Inc., a Delaware corporation (the “Corporation”), and Steven S. Boss, an
individual (“Indemnitee”).
Recitals
     A. Indemnitee performs a valuable service to the Corporation in his
capacity as a director and an officer of the Corporation.
     B. The Amended and Restated Certificate of Incorporation (the
“Certificate”) and the Bylaws (the “Bylaws”) of the Corporation provide for the
indemnification of the officers and directors of the Corporation as authorized
by the Delaware General Corporation Law, as amended (the “DGCL”).
     C. The Certificate, the Bylaws and the DGCL, by their non-exclusive nature,
permit contracts between the Corporation and its directors, officers, employees
and other agents with respect to indemnification of such persons.
     D. In accordance with the authorization provided by the Certificate, the
Bylaws and the DGCL, the Corporation is entitled to purchase a policy or
policies of directors’ and officers’ liability insurance covering certain
liabilities which may be incurred by its directors and officers in the
performance of their duties to the Corporation.
     E. As a result of developments affecting the terms, scope and availability
of such insurance, there exists general uncertainty as to the extent of
protection afforded such persons by such Insurance and by statutory and bylaw
indemnification provisions.
     F. In order to induce Indemnitee to continue to serve as [a director/an
officer] of the Corporation, the Corporation has determined and agreed to enter
into this Agreement with Indemnitee.
Agreement
     1. Indemnity of Indemnitee. The Corporation shall hold harmless, indemnify
and advance expenses to Indemnitee as provided in this Agreement and to the
fullest extent authorized, permitted or required by the provisions of the
Certificate, the Bylaws and the DGCL, as the same may be amended from time to
time (but, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than were permitted by the Certificate,
the Bylaws or the DGCL prior to adoption of such amendment); provided, however,
that the Corporation shall not indemnify Indemnitee in connection with any
proceeding, (or part thereof) initiated by Indemnitee, or any proceeding by
Indemnitee against the Corporation or its directors, officers, employees or
other agents, unless (i) such indemnification is expressly required to be made
by law, (ii) the proceeding, was authorized by the Board of Directors of the
Corporation, (iii) such indemnification is provided by the Corporation, in its
sole discretion, pursuant to the powers vested in the Corporation under the
DGCL, or (iv) the proceeding is initiated with respect to a proceeding to
enforce rights to indemnification pursuant to Section 8

 



--------------------------------------------------------------------------------



 



hereof. The rights of Indemnitee provided under the preceding sentence shall
include, but shall not be limited to, the rights set forth in the other sections
of this Agreement.
     2. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 3 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Indemnitee:
          (a) Against all liabilities, losses, expenses (including attorney’s
fees), judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement actually and reasonably incurred or suffered by Indemnitee in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, to which he is a party
or a witness, by reason of the fact that Indemnitee is or was a director or
officer of the Corporation or is or was serving at the request of the
Corporation as a director or officer of another corporation or of a partnership,
joint venture, trust, enterprise or non-profit entity, including service with
respect to employee benefit plans, whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent.
          (b) Otherwise to the fullest extent as may be provided to Indemnitee
by the Corporation under the non-exclusivity provisions of the DGCL.
     3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by the Corporation:
          (a) On account of any claim against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;
          (b) On account of Indemnitee’s conduct that was knowingly fraudulent
or deliberately dishonest, or that constituted willful misconduct;
          (c) On account of, or attributable to, Indemnitee’s conduct that
constituted a breach of Indemnitee’s duty of loyalty to the Corporation or
resulted in any personal profit or advantage to which Indemnitee was not legally
entitled;
          (d) For which payment has actually been made to Indemnitee under a
valid and collectible insurance policy or under a valid and enforceable
indemnity clause, bylaw or agreement, except in respect of any excess beyond
payment under such insurance, clause, bylaw or agreement;
          (e) The payment of which by the Corporation under this Agreement is
not permitted by applicable law;
          (f) If indemnification is not lawful (and, in this respect, both the
Corporation and Indemnitee have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to

-2-



--------------------------------------------------------------------------------



 



appropriate courts for adjudication) or is prohibited by any applicable state
securities laws with respect to any violation of applicable federal or state
securities laws; or
          (g) In connection with any proceeding, (or part thereof) initiated by
Indemnitee, or any proceeding by Indemnitee against the Corporation or its
directors, officers, employees or other agents, unless (i) such indemnification
is expressly required to be made by law, (ii) the proceeding, was authorized by
the Board of Directors of the Corporation, (iii) such indemnification is
provided by the Corporation, in its sole discretion, pursuant to the powers
vested in the Corporation under the DGCL, or (iv) the proceeding is initiated
pursuant to Section 8 hereof.
     4. Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director, officer, employee or other agent of the Corporation (or is or was
serving at the request of the Corporation as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, arbitrative,
administrative or investigative, by reason of the fact that Indemnitee was (i) a
director of the Corporation or (ii) serving in any other capacity referred to
herein, and shall inure to the benefit of Indemnitee’s heirs, executors and
administrators.
     5. Partial Indemnification. Indemnitee shall be entitled under this
Agreement to indemnification by the Corporation for a portion of the expenses
(including attorneys’ fees), witness fees, damages, judgments, fines and amounts
paid in settlement and any other amounts that Indemnitee becomes legally
obligated to pay in connection with any action, suit or proceeding referred to
in Section 2 hereof even if not entitled hereunder to indemnification for the
total amount thereof, and the Corporation shall indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
     6. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Indemnitee of notice of the commencement of any action, suit or
proceeding, Indemnitee will, if a claim in respect thereto is to be made against
the Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Indemnitee otherwise than under this
Agreement. With respect to any such action, suit or proceeding as to which
Indemnitee notifies the Corporation of the commencement thereof
          (a) The Corporation will be entitled to participate therein at its own
expense;
          (b) Except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. After notice from the Corporation to
Indemnitee of its election to assume the defense thereof, the Corporation will
not be liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof
except for reasonable costs of investigation or otherwise as provided below.
Indemnitee shall have the right

-3-



--------------------------------------------------------------------------------



 



to employ separate counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the
Corporation, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of such action, or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of Indemnitee’s separate counsel shall be at the expense
of the Corporation. The Corporation shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Corporation or
as to which Indemnitee shall have made the conclusion provided for in
(ii) above; and
          (c) The Corporation shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent, which shall not be unreasonably withheld.
The Corporation shall be permitted to settle any action except that it shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Indemnitee without Indemnitee’s written consent which may be given
or withheld in Indemnitee’s sole discretion.
     7. Expenses. The Corporation shall pay the expenses incurred by Indemnitee
in defending any proceeding in advance of its final disposition, provided that,
to the extent required by the DGCL, the payment of expenses in advance of the
final disposition of the proceeding shall be made only upon receipt of an
undertaking by Indemnitee to repay all amounts advanced if it should be
ultimately determined by final judicial decision from which there is no further
right to appeal that Indemnitee is not entitled to be indemnified under this
Agreement or otherwise.
     8. Enforcement. Any right to indemnification or advances granted by this
Agreement to Indemnitee shall be enforceable by or on behalf of Indemnitee only
in the Chancery Court of the State of Delaware if (i) the claim for
indemnification or advances is denied, in whole or in part, or (ii) no
disposition of such claim is made within sixty (60) days of request therefor.
Indemnitee, in such enforcement action, if successful in whole or in part, shall
be entitled to be paid also the expense of prosecuting his claim. It shall be a
defense to any action for which a claim for indemnification is made under
Section 2 hereof (other than an action brought to enforce a claim for
advancement of expenses pursuant to Section 7 hereof, provided that the required
undertaking has been tendered to the Corporation) that Indemnitee is not
entitled to indemnification because of the limitations set forth in Section 3
hereof, but the burden of proving such defense shall be on the Corporation.
Neither the failure of the Corporation (including its Board of Directors or its
shareholders) to have made a determination prior to the commencement of such
enforcement action that indemnification of Indemnitee is proper in the
circumstances, nor an actual determination by the Corporation (including its
Board of Directors or its shareholders) that such indemnification is improper,
shall be a defense to the action or create a presumption that Indemnitee is not
entitled to indemnification under this Agreement or otherwise.
     9. Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who

-4-



--------------------------------------------------------------------------------



 



     shall execute all documents required and shall do all acts that may be
necessary to secure such rights and to enable the Corporation effectively to
bring suit to enforce such rights.
     10. Non Exclusivity of Rights. The rights conferred on Indemnitee by this
Agreement shall not be exclusive of any other right which Indemnitee may have or
hereafter acquire under any statute, provision of the Certificate, the Bylaws,
agreement, vote of shareholders or directors or otherwise, both as to action in
his official capacity and as to action in another capacity while holding office.
     11. Survival of Rights.
          (a) The rights conferred on Indemnitee by this Agreement shall
continue after Indemnitee has ceased to be a director, officer, employee or
other agent of the Corporation or to serve at the request of the Corporation as
a director, officer, employee or other agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise and
shall inure to the benefit of Indemnitee’s heirs, executors and administrators.
          (b) The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.
     12. Severability. Each of the provisions of this Agreement is a separate
and distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify
Indemnitee to the fullest extent provided by the Certificate, the Bylaws, the
DGCL or any other applicable law.
     13. Consent to Jurisdiction. The Corporation and Indemnitee each hereby
irrevocably consent to the jurisdiction of the Court of the State of Delaware
for all purposes in connection with any action or proceeding, which arises out
of or relates to this Agreement, and agree that any action instituted under this
Agreement shall be brought only in the Chancery Courts of the State of Delaware.
     14. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware.
     15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
     16. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

-5-



--------------------------------------------------------------------------------



 



     17. Headings. The headings of the sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
     18. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) upon delivery if delivered by hand to the party to whom such notice or other
communication shall have been directed, or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

  (a)   If to Indemnitee, to:

Mr. Steven S. Boss
Commerce Energy Group, Inc.
600 Anton Boulevard, Suite 2000
Costa Mesa, CA 92626

  (b)   If to the Corporation, to:

Commerce Energy Group, Inc.
600 Anton Boulevard, Suite 2000
Costa Mesa, CA 92626
Attn: Chairman of the Board
or to such other address(es) as may have been furnished to/by Indemnitee to/by
the Corporation.
[SIGNATURE PAGE FOLLOWS]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this
Indemnification Agreement as of the day and year first above written.

         
“Indemnitee”
                  Steven S. Boss
 
        “Corporation”   COMMERCE ENERGY GROUP, INC., a     Delaware corporation
 
       
 
  By:    
 
       
 
  Name:   Robert C. Perkins
 
  Title:   Chairman of the Board

-7-